DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent No. 6,717,052) (“Wang”) in view of Gong (US Patent Application Publication No. 2015/0041794)(“Gong”).
Regarding Claim 1, Wang teaches a packaging structure for organic light-emitting diode (OLED) display, comprising: a glass substrate (Figure 7A, item 42), a cover glass (Figure 7A, item 48), a dam sealant (Figure 7A, item 46II, column 3, line 63-column 4, line 14), a filling material (Figure 7A, item 46I, column 3, line 63-column 4, line 14), and a water-blocking film (Figure 7A, item 72, column 5, lines 59-60); the glass substrate and the cover glass being bonded together by the dam sealant coated on peripheral edges of opposite surfaces of the glass substrate and the cover glass (see Figure 7A), the filling material (see Figure 7A, note location of 46I) being filled between the glass substrate and the cover glass on an inner side of the dam sealant, and the water-blocking film covering an outer surface of the dam sealant (see Figure 7A, note location of 72 relative to item 46II).  
Wang does not specifically teach the dam sealant is interposed between the opposite surfaces of the glass substrate and cover glass that face each other and the water-blocking film is arranged between the opposite surfaces of the glass substrate and cover glass that face each other to cover the outer surface of the dam sealant.  However, Gong teaches having an outer sealant (Figure 3, item 500) interposed between the opposite surfaces (Figure 3, item 100 and 300) in a light emitting package (see Figure 3) which covering an inner sealant structure (Figure In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04). The Examiner notes Gong further teaches optimizing the amount of moisture blocking outer sealant in order to both block moisture and maximize light output from the display device (¶0065-0066).
Regarding Claim 2, Wang further teaches the water-blocking film also extends to cover the peripheral edges of the opposite surfaces of the glass substrate and the cover glass and sides of the glass substrate and the cover glass (see Figure 7A, note the location of 72 and how it wraps around edges of 42 and 48).
Regarding Claim 10, Wang further teaches the dam sealant is a UV light curing type material or a thermal curing type material (column 3, line 63-column 4, line 14).
Claims 3-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to Claim 1 above, and further in view of Yang (US Patent Application Publication No. 2006/0082299) (“Yang”).
Regarding Claim 3, Wang as modified teaches Claim 1 as indicated above. While Wang as modified teaches a water blocking film, Wang as modified does not specifically teach the water-blocking film is a film of aluminum oxide or a film of parylene.  However, Yang teaches using parylene as a water blocking film to seal an OLED package (see Figure 2, item 270 and ¶0035).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use parylene as taught in Yang as the water blocking film of Wang as modified, since it has been held that the selection of a known material based on its suitability for its Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP § 2144.07. 
Regarding Claims 4 and 5, the Examiner notes the additional details apply only to the aluminum oxide film which has not been established to be the “water-blocking film” as the Examiner has supplied a reference which teaches the alternative provided in the parent claim. Thus, the combination of Wang as modified and Yang is considered to teach the subject matter of Claims 4 and 5.
Regarding Claim 7, Wang as modified does not specifically teach the parylene film has a thickness ranging from 100nm to 1000nm, however absent a showing of criticality with respect to thickness (a result effective variable as identified in Yang ¶0038), it would have been obvious to a person of ordinary skill in the art at the time of effective filing to adjust the thickness through routine experimentation in order to achieve controlled thickness, water prevention, and transparency of the film.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 8, Yang further teaches a surface of the water-blocking film that is opposite to the outer surface of the dam sealant is disposed with a UV light curing adhesive (¶0041), such that the water blocking film is sandwiched between the dam sealant and the UV light curing adhesive to form a sandwich structure that is interposed between the opposite surfaces of the glass substrate and cover glass that face each other (note the rejection is made over the combination of all references, after combining Wang and Gong, the water blocking film is between the substrate and cover glass and the further treatment with UV curing adhesive from Yang creates the claimed sandwich structure).







Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Gong as applied to Claim 1 above, and further in view of Kim et al. (US Patent No. 9,853,240) (“Kim”).
Regarding Claim 8, should the Yang reference above be read so narrowly as to not teach the UV light curing adhesive in the required location, the Examiner note Wang as modified teaches Claim 1 as indicated above.  Wang as modified does not specifically teach a surface of the water-blocking film that is opposite to the outer surface of the dam sealant is disposed with a UV light curing adhesive, such that the water-blocking film is sandwiched between the dam sealant and the UV light curing adhesive to form a sandwich structure that is interposed between the opposite surfaces of the glass substrate and cover glass that face each other.  However, Kim teaches including a UV curable adhesive (Figure 1, item 330, column 8, lines 31-46) on the outer surface of a water-blocking film (Figure 1, item 320) between a glass substrate (Figure 1, item 100) and cover glass (Figure 1, item 200). It would have been obvious to a person having ordinary skill in art at the time of effective filing to include the UV curable adhesive of Kim in the device of Wang as modified, as Kim teaches the UV curable adhesive in that location allows for protection of all internal elements and not requiring the components to be heated to a high temperature to seal the package (column 8, lines 31-62).
Response to Arguments




Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection required by Applicant’s amendment.
Conclusion









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hong (US Patent Application Publication No. 2016/0013441)
Imokai (US Patent Application Publication No. 2002/0047555)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891